DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: direct connection between the extremity assembly and central assembly.  
Species B: an inductive coupling between the central assembly and the extremity assembly.
The species are independent or distinct because each species includes a distinct configuration of connection that are not obvious.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-10 and 12-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jovan Jovanovic on 12/10 a provisional election was made without traverse to prosecute the invention of I, claim 1-10 and 12-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0223844).
Regarding claim 1, Cronn discloses a patient warming apparatus (fig.11) comprising: a central assembly comprising (fig.11; a heating element 1150A and a heating element 1150); a control module [0046] electrically coupled to the first side bus bar and the second side bus bar; and a temperature sensor coupled to the control module and positioned within the perimeter of the outer covering [0073]. In this embodiment (fig.11), heated clothing system of Cronn does not clearly show an outer covering having a top sheet and a bottom sheet defining a perimeter and a volume therebetween; an inner heating fabric having a first side and a second side, with a first side bus bar coupled to the first side and a second side bus bar coupled to the second side, the inner heating fabric positioned within the outer covering. 
In another embodiment (fig.3A-5B), Cronn teaches an inner heating fabric (fig.3A; textile based heating element 300) having a first side (top side of textile based heating element 300) and a second side (bottom side of textile based heating element 300), with a first side bus bar (terminal 306A) coupled to the first side (fig.3A) and a second side bus bar (terminal 306B) coupled to the second side (fig.3A).
In another embodiment, Cronn also teaches an outer covering (fig.6bB; heating element 620) having a top sheet and a bottom sheet (fig.6B; vinyl layers 606A and 606B) defining a perimeter and a volume therebetween and the inner heating fabric (carrier layer 602, see also [0096]) positioned within the outer covering (fig.6B). Cronn clearly teaches that Each group member may be referred to and claimed individually or in any combination with other members of the group or other elements found herein [0134]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to combine these embodiments in order to provide the treatment to the entire body.

Regarding claim 2, Cronn discloses the patient warming apparatus of claim 1, wherein the inner heating fabric comprises a plurality of conductive filaments within a woven matrix [0041], the plurality of conductive filaments extend from the first side bus bar and the second side bus bar and electrically coupled thereto (fig.3A, see also [0063]).
Regarding claim 3, Cronn discloses the patient warming apparatus of claim 2 wherein the plurality of conductive filaments comprises a plurality of sinusoidal filaments that extend between the first side bus bar and the second side bus bar spaced apart from each other, and generally parallel to each other (fig.3A, see also [0063]).
Regarding claim 4, Cronn discloses he patient warming apparatus of claim 2 wherein the first side bus bar (terminal of heating element 1160A) and the second side (terminal of heating element 1160b) each comprise a plurality of layers of conductive fabric, wherein the plurality of layers of conductive fabric are stitched to the inner heating fabric so as to place the conductive filaments into electrical communication with the conductive fabric. [0079].  Each of the terminals (fig.3A-5B) include one or more conductive wires ([0075] “a given textile-based heating element is typically created by stitching conductive yarn (considered as layers) into a fabric carrier such as an inner liner of an article of clothing or article of equipment. The conductive yarn utilized can range from metallic fibers to polymer coated fibers of various electrical characteristics”) stitched into the fabric carries ([0064], “such terminals 306A and 306B can be configured from braided copper that is securely stitched to the fabric carrier 302 such that electrical communication with conductive wires 304A through 304H is secure”).
Regarding claim 5, Cronn discloses the patient warming apparatus of claim 4 wherein the conductive fabric of the first side bus bar overlies a first side edge of the inner heating fabric (fig.3A) and wherein the conductive fabric of the second side bus bar overlies a second side edge of the inner heating fabric (fig.3A).
Regarding claim 6, Cronn discloses the patient warming apparatus of claim 5 wherein the first side bus bar and the second side bus bar are positioned substantially parallel to each other (fig.3A).
Regarding claim 7, Cronn discloses the patient warming apparatus of claim 1 further comprising an extremity assembly electrically coupled to and extending from the central assembly, the extremity assembly structurally configured to be wrapped around an extremity of a patient, the extremity assembly comprises: - a extremity top sheet and an extremity bottom sheet defining a volume with an extremity inner heating fabric positioned therewithin (fig.11; heating element 1160A and B,  heating element 1140A and B, heated element 1180 A and B, or heating element 1170). 
Regarding claim 8, Cronn discloses the patient warming apparatus of claim 7 wherein the extremity inner heating fabric further comprises a plurality of extremity conductive filaments positioned in an extremity matrix, with a first side extremity bus bar (right terminal side of heated handwear 1102C, heated footwear 1102D or heated headwear 1102E) and a second side extremity bus bar (left terminal side of heated handwear 1102C, heated footwear 1102D or heated headwear 1102E ) electrically coupled to opposing sides thereof, with the bus bars being coupled to the control module (fig.11).
Regarding claim 9, Cronn discloses the patient warming apparatus of claim 7 wherein the extremity top and bottom sheets include a perimeter and the inner heating fabric further includes an inner heating fabric perimeter, with the extremity top and bottom sheets extending beyond the inner heating fabric perimeter so as to facilitate the folding of the extremity top and bottom sheets over the inner heating fabric, to, in turn, wrap an extremity of a patient therewithin. The modified embodiment of claim 1 includes the top and bottom layers to the entire closing system. As shown in figure 11, the perimeters of the articles extend beyond the heating elements. The extended portions are configured to extremity top and bottom sheets over the inner heating fabric, to, in turn, wrap an extremity of a patient therewithin.
Regarding claim 10, Cronn discloses the patient warming apparatus of claim 9 wherein the inner heating fabric is substantially rectangular (fig.3A). Cronn contempt having different shape and form of articles.  However, Cronn does not teach with the top and bottom sheets being substantially triangular or polygonal. It would have been an obvious matter of design choice to have any shape including triangular or polygonal, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 12, Cronn discloses the patient warming apparatus of claim 7 wherein a plurality of extremity assemblies are coupled to the central assembly (fig.11).
Regarding claim 13, Cronn discloses the patient warming apparatus of claim 7 wherein the extremity assembly includes at least one temperature sensor in communication with the control module [0073].
Regarding claim 14, Cronn discloses the patient warming apparatus of claim 7 wherein the central assembly is structurally configured to extend over a torso of a patient, and further comprising a plurality of extremity assemblies, at least one of which is structurally configured to extend over a first leg of a patient, a second leg of a patient, a first arm of a patient and a second arm of a patient (fig.11).
Regarding claim 15, Cronn discloses the patient warming apparatus of claim 1 wherein the central assembly further includes a plurality of extremity attachment ports (fig.11; 1152, 1154 A & C) structurally configured to receive an extremity coupling jack (fig.11; 1154B,1154D) of an extremity assembly (fig.11, see also [0117]).
Regarding claim 16, Cronn discloses the patient warming apparatus of claim 1 wherein the central assembly. However, Cronn is silent about having an operating wattage that is less than 800 W, and more preferably less than 400 W, and more preferably less than 200 W and more preferably less than 100 W and more preferably approximately 50W. Cronn teaches that the heating elements conducts 0.85 to 1.15 amperes at 12VDC which is 10.2 W-13.8 which is sleess than 50W [0072].
Regarding claim 17, Cronn discloses the patient warming apparatus of claim 1 wherein the patient warming apparatus is coupled to one of an electrical outlet and a battery [0046].
Regarding claim 18, Cronn does not disclose operating wattage is less than 115 W/m2.  Cronn considered different voltage ranges, size ranges and current ranges (fig.3A-5B). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have desired operating wattage including less than 115 W/m2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch,  617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Cronn discloses the patient warming apparatus of claim 1 wherein the apparatus is configured to operate with a 24 Volt system (claim 13), wherein resistance of the inner heating fabric between the first side bus bar and the second side bus bar is approximately 10.8 Ohms [0072].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794